PUTFTAM, J.,
(dissenting.) By section 94 of the Penal Code, under which defendant was indicted, one who unlawfully removes, destroys, or conceals a record, paper, or document filed or deposited in a public office, or with any public officer, by authority of law, is punishable. Therefore, to hold defendant under the indictment, it must be determined that under chapter 356, Laws 1883, as amended by chapter 205, Laws 1886, the duty devolved upon him to file, preserve, and deliver over to his successor in office, the papers mentioned in the indictment as destroyed or concealed by him. It is not claimed that said statute contains any express provision requiring the commissioner of statistics of labor, therein ■created, to preserve such papers; but it is urged that they were received by him, as a public officer of the state, under the provisions of the statute, and hence are papers deposited with a public officer by authority of law, within the meaning of the Penal Code. The act creating a commissioner of statistics of labor provides that the headquarters of the commissioner shall be in the new capítol, but no provision is made for furnishing him with suitable rooms or *586accommodations in which to file or preserve papers. It provides that the duties of the said commissioner shall be to collect, assort, systematize, and present in annual reports to the legislature, within 10 days after the convening thereof in each year, statistical details, etc. It provides the methods by which the commissioner can obtain the statistical details to be set out in his report. He is given the power to send for persons and papers, and examine witnesses under oath; to cause depositions to be taken; to inspect factories, warehouses, mines, manufactories, and other establishments; to malee personal inquiries in regard thereto; and to seek information by circulars, to which answers must be returned within 30 days. The act leaves much to the discretion of the commissioner, as to the method of obtaining the statistical information to be contained in his annual report. If he examines witnesses, the law does not compel him to take and preserve minutes of such examinations. If he inspects factories and other establishments, personally or through agents, he is not obliged to make a report or memoranda of the result of such inspection. If he obtains information through personal interviews and inquiries, no provision is made for making or filing any paper showing the result of such interviews. It is evident that under the statute the commissioner, if he so elects, (although perhaps difficult so to do,), could obtain all the information used in Ms annual report by inspection, personal interviews of himself and agents with the .proprietors of manufacturing and other .establishments, and by the examination of witnesses, so that no papers whatever would be received, that could be filed or preserved in his office. In this case, however, the indictment alleges, and the demurrer admits, that the defendant, in the discharge of Ms duty as commissioner, sent circulars to the owners, managers, and lessees of mines, factories, manufacturing establishments, and others, requesting statistical information, and received answers written upon said circulars, wMch circulars and answers he destroyed or concealed. Hence arises the question whether, under said act, the duty devolved upon the commissioner to file and preserve the correspondence with various parties throughout the state, from whom he received information embodied in his annual report. I have reached the conclusion that it was not the intent of the legislature, in said act, to cast on the commissioner of statistics of labor the duty of filing and preserving correspondence entered into by him for the purpose of gathering statistical information. If there had been such a purpose, I tMnk the legislature would in the act have made special provisions for suitable rooms and clerks; also, that information obtained by the examination of witnesses should be reduced to writing; when obtained by inspection, a report of the result should be made; when from personal interviews of himself or agents, a memoranda of the result of such interviews should also be preserved; and that such reports, memoranda, and evidence, as well as all correspondence, should be preserved and filed by the commissioner in Ms office. Unless some report or memoianda of information obtained by the examination of witnesses, inspection, and personal interviews is filed and preserved in the office of the commissioner, it is difficult *587to see of what use to the commissioner, his successor in office, or any one else, would be the preservation of that fragmentary part of the statistical information contained in the annual report derived from correspondence. I think, therefore, as the duty is not in terms imposed upon the commissioner, to file and preserve his correspondence, it is also evident, from the language and provisions of the statute in question, that it was not within the legislative intent that such an obligation should devolve upon him. Where a public officer is required to preserve and file papers, the obligation to do so is generally plainly declared by the legislature. But, as was said in Re CorryeU, 22 Cal. 179-185, where the defendant was indicted for altering a document belonging to a public office, I can find no law requiring the defendant to preserve the papers, for the alleged destruction of which he was indicted. His circulars, and the answers thereto, having served their purpose, have become functus officio.
Conceding that the circulars and answers thereto mentioned in the indictment are public papers, Peck is not criminally liable unless they were deposited with him by authority of law, and he unlawfully destroyed them. Although a public officer of the state receives papers as such, he is not bound to preserve them, unless. there is a duty on his part, prescribed by law, so to do. Every paper in a public office, though properly received therein, does not become a public record. It must be filed or deposited by authority of law. See 20 Amer. & Eng. Enc. Law, 507; Smith v. Lawrence, 12 Mich. 431; Milford v. Greenbush, 77 Me. 331, 332; Carrington v. Potter, 37 Fed. Rep. 768; Fox v. Lyon, 27 Pa. St. 15; Bouchaud v. Dias, 3 Denio, 238. The indictment, after stating the duty of the defendant as commissioner of statistics of labor, and specifying the circulars sent out by him, requiring statistical information, and the answers received, written on said circulars, and which were so received by said Peck in the discharge of his duty as a public officer, by authority of law, at his office, in the capítol, alleges that he willfully, unlawfully, and feloniously concealed, mutilated, and destroyed said papers. The indictment does not allege whether said circulars and answers were destroyed before or after the information contained therein had been used, tabulated, and embodied in the a-nmiaí report. Hence, if the defendant might legally destroy the papers after the information contained therein had been, utilized, although he could not do so before, the demurrer was properly sustained; for, in that view, to sustain the charge against the defendant under the indictment, he must not only have destroyed the papers in question, but have done so before the information derived therefrom had been tabulated. It was necessary for the people to allege that fact in the indictment, as it would be to prove it upon the trial. “Every indictment must contain a certain description of the crime of which the defendant is accused, and a statement of the facts by which it is constituted.” Lambert v. People, 9 Cow. 586; section 284, Code Crim. Proc. In People v. Gates, 13 Wend. 317, it is said: “In a criminal charge * * * there is no latitude of intention to include anything more than is charged. The charge must be *588explicit enough to support itself.” See, also, Dord v. People, 9 Barb. 675. And it is well settled that the general charge in the indictment, that the defendant’s act was committed willfully, unlawfully, feloniously, etc., does not aid a defective statement of the facts. Com. v. Hunt, 4 Metc. (Mass.) 128. Therefore, as the indictment does not allege the fact that the alleged mutilation or destruction of said papers was prior to their being tabulated and utilized by the defendant, we may assume, as I have done in my discussion of the case, that the alleged criminal act of defendant was subsequent to such tabulation and utilization. If the indictment had alleged that defendant, having sent out circulars, and received answers thereto, containing statistical information, which circulars and answers were deposited with him in his office at the capítol, willfully destroyed the same before the information so derived was used, tabulated, or embodied in his annual report, it would have presented a different case from that before ns. In that case it is possible that said papers might be deemed documents deposited with a public officer by authority of law. But it is very different after the commissioner has used the information contained in such papers. The circulars and answers then become functus officio,—mere waste paper. A paper, in my judgment, sent to a public officer for a certain purpose, until that purpose is accomplished, may be deposited by authority of law; but, when such paper has served its purpose, it becomes of no value. In this case, although it should be deemed that the correspondence of the commissioner, until utilized, were papers deposited in his office by authority of law for a certain purpose, within the meaning of section 94 of the Penal Code, when the information contained therein was utilized, and embodied in the annual report, in the absence of a statute requiring the commissioner to preserve the waste papers of his office, I think such correspondence ceased to be deposited with him by authority of law.
Counsel calls our attention to the provisions of the Revised Statutes (1 Rev. St. §§ 50-53) in reference to the duty of an officer in delivering the books and papers pertaining to his office to his successor. But the papers a public officer is legally bound to deliver to a succeeding officer are only those he is obliged to file and preserve. If no duty rested upon defendant to preserve the papers in question, he could destroy them, and the provisions of the statute to which appellant refers do not apply. I do not think the doctrine laid down in Irish Society v. Bishop of Derry, 12 Clark & F. 641-668, referred to in Sturla v. Freccia, L. R. 5 App. Cas. 623-642, to which our attention is called by the appellants, is applicable to this case. Had defendant been indicted for destroying his annual report made to the legislature, the cases cited would have been more applicable. The returns of the bishop, considered in those cases, were like the return of the defendant to the legislature. It is quite evident that the returns of the bishop to writs issued by the crown in the case cited are not like the unsworn statements, either oral or written, made by various persons in the state to the bommissioner of statistics of labor, in answer to inquiries to be used by him in making his report to the state.
*589I conclude that before defendant should be deemed criminally liable, and subject to the severe punishment provided by section 94, supra,—imprisonment, for five years,—for the destruction of the correspondence which must be deemed, under the indictment, to have been utilized and tabulated by him, there should be a reasonably clear provision of some statute requiring him to preserve the papers accumulated in his office. As before suggested, the correspondence, having been utilized, seems mere waste paper; and there is no statutory provision, as there is no object, for its preservation. Having been used, the law does not require its preservation; and hence, after it is utilized, it is not deposited with a public officer by authority of law. I think any other construction of the statute would be a strained one. As stated in Lamb v. State, 67 Md. 534, 10 Atl. Rep. 208, 298, “it is the duty of the courts to interpret and administer the legislative will; but, in cases of criminal cognizance, they must resolutely determine never to exceed it.” I am therefore in favor of affirming the judgment rendered in the court below.